J-S09008-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

MICHAEL JAMES WILLITS

                            Appellant              No. 1380 MDA 2015


             Appeal from the Judgment of Sentence July 16, 2015
              In the Court of Common Pleas of Lycoming County
             Criminal Division at No(s): CP-41-CR-0002035-2014


BEFORE: PANELLA, J., LAZARUS, J., and JENKINS, J.

MEMORANDUM BY PANELLA, J.                         FILED MARCH 11, 2016

       Appellant, Michael James Willits, appeals from the judgment of

sentence entered on July 16, 2015, in the Court of Common Pleas of

Lycoming County.1 On appeal, Willits claims that the police unlawfully

entered his motel room, as they had neither a warrant nor exigent

circumstances. We agree. We vacate the judgment of sentence, reverse the

suppression order, and remand for further proceedings.

       While on patrol, Officer Sponhouse observed Willits driving. Officer

Sponhouse knew Willits had an outstanding warrant, which he confirmed by
____________________________________________


1
   An Assistant District Attorney, A. Melissa Kalaus, Esquire, informed this
Court by letter, dated October 29, 2015, that the Commonwealth declined to
file a brief in this appeal. This Court has repeatedly criticized the
Commonwealth’s failure to file an appellee’s brief. See, e.g.,
Commonwealth v. Pappas, 845 A.2d 829, 835 (Pa. Super. 2004) (noting
that the practice is “unacceptable”).
J-S09008-16


radio was a domestic relations warrant. Officer Sponhouse did not stop

Willits’s car, but followed him to a nearby motel. The record is unclear, but

somehow Willits arrived at the motel, parked his car, and entered his room

before Officer Sponhouse arrived. Upon arrival, Officer Sponhouse went into

the motel office to determine Willits’s room number. The attendant directed

him to room 116. Officer Sponhouse, however, observed Willits’s car parked

in front of room 111. There were no other cars in the vicinity. Officer

Sponhouse noticed that the door to room 111 was partially open. He

knocked and identified himself and pushed the door further open. No one

answered. He returned the door to its original partially open position and

told Officer Sommers that he was going back to the office.

      Both officers believed Willits was in room 111. Officer Sommers

noticed the curtains move. He then removed his taser from its holster and

entered the room. He immediately saw Willits, an individual with whom he

was familiar. Officer Sommers ordered Willits to the ground. Willits initially

complied, but then stood up and charged the officer. A struggle ensued. The

officers eventually subdued Willits.

      Willits was charged with multiple offenses stemming from the incident.

Prior to trial, Willits moved to suppress “any evidence seized from the motel

room,” as well as evidence of his “flight from the scene” based on the

officer’s warrantless entry into the room. After a hearing, the suppression

court denied the motion. The matter proceeded to a jury trial.


                                       -2-
J-S09008-16


     A jury convicted Willits of flight to avoid prosecution, escape, and

possession of drug paraphernalia. The trial court imposed an aggregate

sentence of incarceration of fifteen months to four years. This timely appeal

followed.

     The only issue on appeal is whether there were exigent circumstances

to justify the warrantless entry into the motel room. We find there were not.

     Our standard of review when a defendant appeals from a suppression

order is as follows. We consider only the evidence of the prosecution and so

much of the evidence for the defense as, fairly read in the context of the

record as a whole, remains uncontradicted. See Commonwealth v.

Swartz, 787 A.2d 1021, 1023 (Pa. Super. 2001) (en banc). Factual findings

that are not supported by the evidence may be rejected as only those

findings that are supported by the record are binding on this Court. See

Commonwealth v. Snell, 811 A.2d 581, 584 (Pa. Super. 2002). We may

only reverse if the trial court’s legal conclusions drawn from its factual

findings are in error. See Commonwealth v. Bomar, 826 A.2d 831, 842

(Pa. 2003).

     Both the Pennsylvania and United States Constitutions protect citizens

from unreasonable searches and seizures. See United States Constitution

Amendment 4; Pennsylvania Constitution Article 1, § 8. “The protection

against unreasonable searches and seizures afforded by the Pennsylvania

Constitution   is   broader   than   that   under   the   Federal   Constitution.”


                                      -3-
J-S09008-16


Commonwealth v. Dean, 940 A.2d 514, 520 (Pa. Super. 2008) (citations

omitted).

       “[T]he Fourth Amendment has drawn a firm line at the entrance to the

house. Absent exigent circumstances, that threshold may not reasonably be

crossed without a warrant.” Payton v. New York, 445 U.S. 573, 590

(1980). Without exigent circumstances, a private home may not be entered

to make an arrest even where probable cause exists. See Commonwealth

v. Walker, 836 A.2d 978, 981 (Pa. Super. 2003). A motel room is treated

as a “home” for purposes of this rule.2 See id.

       There are a number of factors to consider in determining whether

exigent circumstances exist to justify a warrantless entry of a home. These

include:

       (1) the gravity of the offense; (2) whether there is a reasonable
       belief that the suspect is armed; (3) whether there is a clear
       showing of probable cause; (4) whether there is a strong
       showing that the suspect is within the premises to be searched;
       (5) whether there is a likelihood that the suspect will escape; (6)
       whether the entry was peaceable; (7) the time of the entry, i.e.,
       day or night; (8) whether the officer was in hot pursuit of a
       fleeing felon; (9) whether there is a likelihood that evidence may
       be destroyed; and (10) whether there is a danger to police or
       others.

Id. (citation omitted).



____________________________________________


2
 There is no question in this case that Willits was a lawful occupant of the
motel room. See N.T., Suppression Hearing, 3/10/15, at 15.



                                           -4-
J-S09008-16


      The suppression court found that “[c]ertain factors favor a finding that

exigent circumstances did not exist in this case.” Suppression Court Opinion,

5/16/15, at 5. Specifically, the court cited that Willits “was not being sought

for committing a serious crime,” there was no indication he was armed,

there was no indication he was a danger to anyone, and that it was “unlikely

that evidence would be destroyed since … [Willits] was being sought as a

result of a ‘domestic relations warrant.’” Id.

      The court also identified certain factors that favor a finding that

exigent   circumstances   existed   to   justify   the   warrantless   entry.   The

suppression court cited the existence of probable cause to arrest based on

the warrant. The court noted the officer’s “strong reason” to believe Willits

was in the motel room. Id. In addition, Willits’s car was parked in front of

the room, thus “there was a likelihood that … [Willits] would escape if not

swiftly apprehended.” Id., at 5-6. The court further noted that Willits’s car

“was easily accessible from [the motel] room.” Id., at 6. The court also

found that Willits did not answer the door when the officer knocked, that the

entry was made peacefully and during the day, and that the officers were in

hot pursuit of Willits.

      After examining the factors, the suppression court concluded that they

weighed in favor of finding the existence of exigent circumstances to justify

the warrantless entry into the room. We cannot agree with this conclusion. A




                                      -5-
J-S09008-16


balancing of the factors does not lead us to conclude that the officers acted

pursuant to any exigency.

      There is no indication in the record that the officers were in hot pursuit

of a fleeing Willits. Officer Sponhouse testified that he observed Willits

driving and knew he had an outstanding warrant, but he did not he activate

his overhead lights or siren or even attempt to pull Willits over. The record

indicates that Officer Sponhouse simply followed Willits to the motel, arriving

sometime after he did.

      There was, as the suppression court observed, no indication that

Willits was armed or a danger to anyone. The warrant was not for a violent

felony, but for a domestic relations violation.

      The two officers observed Willits’s car parked directly outside the room

they believed he occupied. The room, as with most motel rooms, had only

one doorway to the outside. See N.T., Suppression Hearing, 3/10/15, at 8.

We cannot see how there was any likelihood of escape. Two officers were

present at the scene. Nor was there any concern whatsoever that Willits

could destroy evidence.

      Lastly, the entry was not peaceable. The officer entered the room with

his taser drawn.

      There was certainly probable cause for Willits’s arrest based on the

domestic relations warrant. But there were no exigent circumstances present




                                      -6-
J-S09008-16


to justify the warrantless entry into the motel room to effectuate that arrest.

The entry was illegal.

      Judgment of sentence vacated. Suppression order reversed. Case

remanded for proceedings consistent with this memorandum. Jurisdiction

relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/11/2016




                                     -7-